Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 4/11/22.  Claims 1 and 3 have been amended.  Claims 2, 4, and 5 have been canceled.  Claim 8 has been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe [JP 2010-006105] in view of Katayama [U.S. 5,748,294] and Hayato [JP 2005-069735].
For claim 1, the vehicle outside sensor unit (Paragraph 2: images the surroundings of the vehicle, or a laser device that detects the distance between the vehicle and an object) taught by Abe includes the following claimed subject matter, as noted, 1) the claimed outside sensor is met by the detection device (No. 4), which is an imaging device (Paragraph 21), 2) the claimed main bracket is met by the attachment member (No. 1) that is attached to a vehicle body (Figs. 1 and 3), 3) the claimed support bracket is met by the holding member (No. 2) that supports the outside sensor and that is attached to the main bracket (see for example Fig. 2), 4) the claimed rotation device is met by the concentric spherical surface portions (Nos. 11S and 21S2) of the attachment member and holding member, respectively, that allows rotation in x and y directions and also along a z-axis (see axes in Fig. 2), and 5) the claimed position adjustment device is met by the long holes (Nos. 14 and 24) in the attachment member and holding member that allows internal thread part (No. 34) and fastening members (No. 62) be loosened to allow movement and rotation in the x and y directions and z-axis.  However, the rotation device of Abe is not a rotation shaft that penetrates through at least one of the support bracket and main bracket at an opposite side of an opposite detection direction of the outside sensor, and an axis line of the rotation shaft constitutes the rotation axis line.
The method of rotation taught by Abe is not the only method available to one of ordinary skill in the art to adjust the axis of the detecting device.  The device taught by Katayama teaches an apparatus similar to the primary reference, complete with sensor (radar device No. 1), main bracket (bottom plate No. 5) attached to a vehicle body (Col. 3, Ln. 57) and support bracket (upper plate No. 4) attached to both the radar device and base plate (No. 6) in turn connected to the bottom plate.  The Katayama reference also includes two fulcra (Nos. 8 and 16) that allow the sensor to be adjusted in two directions.
Both fulcra extend through at least one plate.  One of the fulcra (No. 8) extends through two plates (Nos. 4 and 6) and also allow rotation around an axis.  The primary objective of the Katayama reference is to enhance the mounting ability to a vehicle by making an adjustment of an optical axis and a fixation after adjustment (Col. 2, Lns. 9-11) as well as eliminating looseness caused by traveling vibration of the vehicle.  And the Abe reference is in the same realm of outside detection sensors on a vehicle that would benefit from any more enhanced connection and mounting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rotation device that penetrates through at least one of the mounting brackets of Abe for the purpose of ensuring a tight and secure fit that would prevent variations due to travel vibration.
The Katayama reference also includes an adjustment screw (No. 11) that is analogous to the claimed male screw member, provided on the upper plate (No. 4) which is separated from the rotation axis line (see displacement direction from No. 11 to No. 8 in Fig. 1) and a female screw member (groove 11a) at a position which is separated from the rotation axis line (see Fig. 3) and that is screwed to the male screw member.  However, the Katayama reference, while having a position adjustment device, does not state a tool insertion opening in which a tool for rotating the male screw member relative to the female member is inserted that is opened toward the outside detection direction of the outside sensor.
The Katayama reference does, however, depict the head of the adjustment screw (No. 11) facing forward as seen in Figure 1 wherein the head appears to have a hexagonal opening for allowing a tool such as an Allen wrench to be inserted to allow the user or driver to adjust the direction of the sensor.  Furthermore, using tools to adjust an axis of a sensor has been taught by Hayato wherein a bolt member (No. 20) is used for adjusting the axis of a radar apparatus (abstract) using a tool like a jig (No. 28).  The Examiner notes that the “jig” mentioned in the abstract supplied by the applicant looks very much like a Phillips screwdriver.
Tools have been used in vehicle adjustment devices for many years, and the Hayato reference is proof that simple tools can and have been used to adjust sensor devices on vehicles for some time.  And the Katayama reference, moreover, uses another common tool such as a hex wrench to adjust its axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tool with the adjustment screw of Katayama for the purpose of using common tools that are easy to acquire and are present in most garage settings.
For claim 3, the fulcrum (No. 8) of Katayama extends through both an upper plate (No. 4) and lower plate (No. 6).
For claim 6, the sensor unit of Abe also includes a cover member (No. 3) that covers the support bracket and position adjustment device from the outside detection direction (see Fig. 2) of the outside sensor.
For claim 7, the second fastening member (No. 62) of Abe may be loosened to such an extent that the first spherical portion (No. 11) and the second spherical portion (No. 21) are slidable (Paragraph 24) to be adjusted, after which the fastening member may be completely tightened (Paragraph 28) to hold the holding member fast onto the mounting member.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Katayama and Hayato as applied to claim 1 above, and further in view of Thelen et al [U.S. 5,038,612].
For claim 8, none of the references cited above mention a bearing ring attached to a penetration hole to which the rotation shaft in rotatably fitted and a shaft length of the bearing ring is longer than a plate thickness of the support bracket.
Bearing rings have been used in the prior art for mounting different apparatus and their inclusion is not normally a patentable innovation.  As seen in Thelen, two separate ultrasonic transducers (Nos. 4 and 5) are used to detect motion parameters of bodies in motion, in particular path, speed, acceleration, slip, or the like.  As seen in Figure 2, the transducers are supported by means of support elements (No. 26) at one end in a housing (No. 1).  And a bearing ring (No. 41) is used to attach one of the transducers to the housing in conjunction with other support elements including a Seeger ring (No. 42).
The Thelen reference is plain evidence that bearing rings have been used to secure and mount transducer apparatus for some time and, as mentioned above, the inclusion of which are considered an obvious variation on the prior art.  Furthermore, one main objective of the Katayama reference as mentioned above is to secure the mounting apparatus to the vehicle as well as minimize looseness from vibrations caused by the vehicle.  And a bearing ring would enhance this security.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bearing ring in the combination above for the purpose of enhancing the security of the mounting as well as using a common fixing item to secure the transducer to the vehicle.

Response to Arguments
Argument 1:
“For example, Abe fails to disclose or suggest at least ‘the rotation device has a rotation shaft that penetrates through at least one of the support bracket and the main bracket at an opposite side of an outside detection direction of the outside sensor, and an axis line of the rotation shaft constitutes the rotation axis line, the position adjustment device comprises: a male screw member that is provided on any one of the support bracket and the main bracket at a position which is separated from the rotation axis line; a female screw member that is provided on the other of the support bracket and the main bracket at a position which is separated from the rotation axis line and that is screwed to the male screw member; and a tool insertion opening in which a tool for rotating the male screw member and the female screw member relative to each other is inserted, and the tool insertion opening is opened toward the outside detection direction of the outside sensor,’ as recited in claim 1. Additionally, Katayama (U.S. 5,748,294) fails to remedy the deficiencies of Abe. By including the claimed configuration, a tool for performing a roll adjustment is inserted along the axis direction of the rotation shaft. See e.g., originally filed FIG. 2.”

Argument 2:
“Independent claim 3 properly depends from independent claim 1, which is in condition for allowance for at least the reasons discussed above with regards to the Novelty Rejection. Further, Katayama fails to remedy the deficiencies of Abe. For example, Katayama does not teach or suggest at least ‘the rotation device has a rotation shaft that penetrates through at least one of the support bracket and the main bracket at an opposite side of an outside detection direction of the outside sensor, and an axis line of the rotation shaft constitutes the rotation axis line, the position adjustment device comprises: a male screw member that is provided on any one of the support bracket and the main bracket at a position which is separated from the rotation axis line; and a female screw member that is provided on the other of the support bracket and the main bracket at a position which is separated from the rotation axis line and that is screwed to the male screw member; and a tool insertion opening in which a tool for rotating the male screw member and the female screw member relative to each other is inserted, and the tool insertion opening is opened toward the outside detection direction of the outside sensor,’ as recited in claim 1. At least by virtue of dependency, claim 3 is in condition for allowance.”

Argument 3:
“Claim 5 stands rejected under 35 U.S.C. § 103 over Abe in view of Katayama as applied to claim 4 above, and further in view of Hayato (JP 2005-069735). Claim 5 is cancelled, thereby rendering the rejection to claim 5 moot.”

Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive.

Response to Argument 1:
	The Applicants’ representative is correct.  The Abe reference does not disclose or suggest the added subject matter mentioned above.  That is why the Examiner has rejected claim 1 over Abe in view of both Katayama and Hayato as seen above.

Response to Argument 2:
	Aside from claim 3 not being an independent claim, the Applicants’ representative is correct in that neither Abe nor Katayama disclose a tool insertion opening for rotating a male screw member and the female screw member relative to each other.  That is why the Examiner has included the Hayato reference in the rejection of claim 1 above.

Response to Argument 3:
	Claim 5 may be canceled; however, the subject matter of previously rejected claim 5 has been incorporated into claim 1.  And claim 1 has been rejected over Abe in view of Katayama and Hayato.  And Hayato was used in the previous Office action to reject claim 5.  Furthermore, the Applicant has not provided any argument or reasons as to why Hayato and Abe can not be combined in a rejection.  Therefore, the rejection above stands.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
5/12/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687